Title: Thomas Jefferson to Elisha Ticknor, 14 February 1818
From: Jefferson, Thomas
To: Ticknor, Elisha


                    
                        Dear Sir
                        Monticello
Feb. 14. 18.
                    
                    A letter recieved from the Cardinal Dugnani at Rome giving me occasion to write to him, I have thought it possible my letter might be got there before mr Tickner, your son, will have left that place, and that it might be useful to him to deliver it. it will ensure him every friendly office the Cardinal can render him, and may place under his observation a circle of society which perhaps he may not otherwise have an opportunity of contemplating. I have therefore made his recommendation a part of my letter. the Cardinal is a most worthy man, warm-hearted, correct, modest as  a private individual, and from his high connections, and early advancement, as likely as any other to become himself a tenant of St Peter’s chair. during our residence at Paris we contracted a personal friendship which has since been kept up by an intercourse of letters. I therefore take the liberty of inclosing this letter to you, in the hope that your knolege of the movements of your son, and of the shortest channels of communication with him, may enable you to contrive it to his hands, and still ensure it’s reaching it’s destination, should it fail to go thro’ him. I am glad of every opportunity of endeavoring to be useful to him, and of renewing to yourself the assurance of my perfect esteem & respect.
                    
                        Th: Jefferson
                    
                